STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  February 18, 2016
              Plaintiff-Appellee,

v                                                                 No. 324076
                                                                  Wayne Circuit Court
ALEX MARCO KEY,                                                   LC No. 08-013704-FC,
                                                                         08-013705-FC,
                                                                         08-013706-FC,
                                                                         08-013707-FC,
                                                                         08-013708-FC
              Defendant-Appellant.


Before: CAVANAGH, P.J., and RIORDAN and GADOLA, JJ.

PER CURIAM.

        Defendant appeals by delayed leave granted1 his convictions and the imposition of court
costs following the entry of guilty pleas in five separate lower court cases. In case number 08-
013704-FC, defendant was charged with armed robbery, MCL 750.529, carjacking, MCL
750.529a, unlawfully driving away an automobile (“UDAA”), MCL 750.413, possession of a
firearm during the commission of a felony (“felony-firearm”), MCL 750.227b, and possession of
a firearm by a person convicted of a felony (“felon-in-possession”), MCL 750.224f. In case
number 08-013705-FC, defendant was charged with armed robbery. In case number 08-013706-
FC, defendant was charged with carjacking, felony-firearm, and felon-in-possession. In case
number 08-013707-FC, defendant was charged with armed robbery and assault with intent to do
great bodily harm less than murder, MCL 750.84. In case number 08-013708-FC, defendant was
charged with carjacking, felon-in-possession, and felony-firearm. Defendant was sentenced, as
a fourth habitual offender, MCL 769.12, to concurrent terms of 18 to 40 years’ imprisonment for
each carjacking, felon-in-possession, armed robbery, unlawfully driving away a motor vehicle,
and assault with intent to do great bodily harm conviction. He was also sentenced to concurrent
terms of two years’ imprisonment for each felony-firearm conviction, to be served consecutive to
the other sentences.



1
 People v Key, unpublished order of the Court of Appeals, entered November 21, 2014 (Docket
No. 324076).


                                              -1-
        We affirm, but remand for a determination of the factual basis for the court costs imposed
by the trial court.

                                 I. FACTUAL BACKGROUND

        This case arises from a series of crimes that defendant committed over the course of
several weeks in 2008. On May 30, 2008, defendant went to an auto service store and asked to
test drive a vehicle. During the test drive, defendant pointed a firearm at the employee in the
vehicle and ordered him out of the car. He then drove off with the vehicle.

        On June 6, 2008, defendant went to a used car lot and drove off with a vehicle after again
threatening an employee with a firearm. Defendant performed a similar act on June 18, 2008.
However, during this incident, an employee attempted to stop defendant from taking the car by
holding onto the car door. He was injured when he fell to the pavement as defendant drove
away.

       On June 20, 2008, defendant entered an auto parts store and asked a customer if she could
jump start his car. She agreed and drove defendant to his car. As she exited her vehicle,
defendant attempted to get into her driver’s seat, and a struggle ensued. Defendant ultimately
drove away with the car, at which time one of the doors hit the woman, knocking her to the
ground.

        Finally, on June 25, 2008, defendant hired a friend to cut his grandmother’s lawn. The
friend put his lawn care equipment into defendant’s car, and they drove to his grandmother’s
house. The friend exited the car and discovered that defendant’s grandmother was not home. As
the friend returned to his vehicle, another individual threatened him with a gun, allowing
defendant to drive away with the lawn equipment.

                        II. INEFFECTIVE ASSISTANCE OF COUNSEL

        Defendant first argues that defense counsel provided ineffective assistance when he failed
to bring defendant’s drug addiction to the court’s attention and thereby ensure that the trial court
established an adequate factual basis for each of his pleas, including the requisite mental state.
We disagree.

                                  A. STANDARD OF REVIEW

        Because defendant did not move for a new trial or a Ginther2 hearing, our review of his
ineffective assistance of counsel claim is limited to mistakes apparent from the record. People v
Petri, 279 Mich. App. 407, 410; 760 NW2d 882 (2008). “A claim of ineffective assistance of
counsel is a mixed question of law and fact. A trial court’s findings of fact, if any, are reviewed
for clear error, and this Court reviews the ultimate constitutional issue arising from an ineffective
assistance of counsel claim de novo.” Id., citing People v LeBlanc, 465 Mich. 575, 579; 640


2
    People v Ginther, 390 Mich. 436, 443; 212 NW2d 922 (1973).


                                                -2-
NW2d 246 (2002).

                                           B. ANALYSIS

        The United States and Michigan Constitutions guarantee a defendant the right to effective
assistance of counsel. US Const, Am VI; Const 1963, art 1, § 20. In order to prove that counsel
provided ineffective assistance, a defendant must demonstrate that (1) “ ‘counsel’s representation
fell below an objective standard of reasonableness,’ ” and (2) defendant was prejudiced, i.e.,
“that ‘there is a reasonable probability that, but for counsel’s unprofessional errors, the result of
the proceeding would have been different.’ ” People v Vaughn, 491 Mich. 642, 669-671; 821
NW2d 288 (2012), quoting Strickland v Washington, 466 U.S. 668, 688, 694; 104 S. Ct. 2052; 80 L
Ed 2d 674 (1984). “A defendant must also show that the result that did occur was fundamentally
unfair or unreliable.” People v Lockett, 295 Mich. App. 165, 187; 814 NW2d 295 (2012).
“Effective assistance of counsel is presumed,” and a defendant bears a heavy burden of proving
otherwise. Petri, 279 Mich. App. at 410.

        Pursuant to MCR 6.302(D)(1), “[i]f [a] defendant pleads guilty, the court, by questioning
the defendant, must establish support for a finding that the defendant is guilty of the offense
charged or the offense to which the defendant is pleading.” An adequate factual basis exists if
“the fact-finder could have found the defendant guilty on the basis of the facts elicited from the
defendant at the plea proceeding.” People v Fonville, 291 Mich. App. 363, 377; 804 NW2d 878
(2011). Likewise,

       A factual basis to support a plea exists if an inculpatory inference can be drawn
       from what the defendant has admitted. This holds true even if an exculpatory
       inference could also be drawn and the defendant asserts that the latter is the
       correct inference. Even if the defendant denies an element of the crime, the court
       may properly accept the plea if an inculpatory inference can still be drawn from
       what the defendant says. [Id. (quotation marks and citation omitted.]

        On appeal, defendant only contests the factual basis of his pleas to the extent that the trial
court failed to question him regarding his mental state at the time that each offense was
committed. He contends that he lacked the requisite mens rea for each offense because he was
addicted to controlled substances when he committed the crimes, and that defense counsel was
ineffective in failing to raise this argument in the trial court.

        We reject defendant’s claim that his substance abuse could establish a basis for finding
that he lacked the requisite mental state for each offense. MCL 768.37 provides, in relevant part:

               (1) Except as provided in subsection (2), it is not a defense to any crime
       that the defendant was, at that time, under the influence of or impaired by a
       voluntarily and knowingly consumed alcoholic liquor, drug, including a
       controlled substance, other substance or compound, or combination of alcoholic
       liquor, drug, or other substance or compound.

              (2) It is an affirmative defense to a specific intent crime, for which the
       defendant has the burden of proof by a preponderance of the evidence, that he or
       she voluntarily consumed a legally obtained and properly used medication or
                                                 -3-
       other substance and did not know and reasonably should not have known that he
       or she would become intoxicated or impaired.

See also People v Nickens, 470 Mich. 622, 631 n 7; 685 NW2d 657 (2004) (“[T]he enactment of
MCL 768.37 . . . abolished the defense of voluntary intoxication except in one narrow
circumstance . . . .” [Quotation marks and citation omitted.]). Defendant fails to argue, let alone
establish, that he consumed a legally obtained and properly used medication or substance before
he committed the crimes. See MCL 768.37(2). Instead, he expressly relies on his “addict[ion]
to controlled substances” in making this argument, and he appears to concede that this drug use
was improper given his claim of prejudice, discussed supra, arising from the fact that his
sentences did not incorporate a drug treatment program. (Emphasis added.) Thus, defendant’s
drug addiction is irrelevant to whether the trial court established an adequate factual basis for
each plea, as defendant’s intoxication or drug abuse could not have negated the mental state
required for any of his offenses. See MCR 6.302(D)(1); Fonville, 291 Mich. App. at 377. As
such, raising an argument in the trial court on that ground would have been meritless. “Failing to
advance a meritless argument or raise a futile objection does not constitute ineffective assistance
of counsel.” People v Ericksen, 288 Mich. App. 192, 201; 793 NW2d 120 (2010).

         Additionally, defendant does not contend that the factual basis of his pleas was
insufficient apart from his claim that his substance abuse addiction negated the requisite mental
state for each crime, see Fonville, 291 Mich. App. at 396, or assert that defense counsel was
ineffective in failing to contest the factual basis of his pleas on any ground other than his drug
addiction.3 Moreover, our review of the record confirms that defendant’s admissions at the plea
hearing provided a sufficient factual basis for each conviction—including the requisite mental
state, if required for the offense. See id. Thus, defendant has failed to establish that defense
counsel’s performance fell below an objective standard of reasonableness. See Vaughn, 491
Mich. at 669-671.

        Furthermore, even if we assume, solely for the sake of argument, that defense counsel’s
failure to bring defendant’s drug addiction to the trial court’s attention fell below an objective
standard of reasonableness, defendant has not demonstrated the prejudice necessary to establish a
claim of ineffective assistance of counsel. See id. Notably, defendant does not assert prejudice
on the basis that the trial court improperly accepted his pleas given his argument regarding his
mental state. Rather, defendant argues that if the trial court had been aware of his drug problem,
his sentences could have “recommended or required his involvement in some sort of drug
treatment program while incarcerated.” Therefore, defendant asserts that the outcome of his



3
  If defendant intended to raise such claims on appeal, we deem them abandoned because
defendant cites no authority and provides no analysis regarding the adequacy of his admissions
for establishing the factual bases of his pleas apart from his claim regarding his substance abuse.
See People v Payne, 285 Mich. App. 181, 195; 774 NW2d 714 (2009) (“An appellant may not
merely announce his position and leave it to this Court to discover and rationalize the basis for
his claims, nor may he give only cursory treatment with little or no citation of supporting
authority.” [Citation omitted.]).


                                                -4-
sentencing “could have been different had counsel prepared this case more thoroughly by
making sure [defendant’s] addiction was brought to the court’s attention during the [p]lea
[h]earing.” While defense counsel did not bring defendant’s drug abuse to the court’s attention
at the plea hearing, it is apparent that the trial court was well aware of defendant’s substance
abuse problems before it sentenced defendant given the numerous references to defendant’s
substance abuse in the presentence investigation report, defendant’s own discussion of his drug
addiction when he addressed the court during the sentencing hearing, and the trial court’s
comments regarding defendant’s significant drug addictions during sentencing.

       Thus, defendant’s ineffective assistance of counsel claim must fail.

                             III. IMPOSITION OF COURT COSTS

        Next, defendant argues that the trial court’s imposition of court costs was improper
because the costs were excessive and not specifically authorized by the Michigan Legislature, as
required by People v Cunningham, 496 Mich. 145, 149; 852 NW2d 118 (2014). Additionally,
defendant argues that the court costs imposed in this case are excessive and violate the ex post
facto clause of the United States and Michigan Constitutions. Although we disagree that the trial
court’s imposition of court costs was improper, we remand for a determination of the factual
basis for the costs imposed.

                                 A. STANDARD OF REVIEW

       Because defendant failed to object when the trial court imposed court costs, we review
his unpreserved challenge for plain error. People v Konopka (On Remand), 309 Mich. App. 345,
356; 869 NW2d 651 (2015). “Statutory interpretation presents a question of law that we review
de novo.” Id.

                                         B. ANALYSIS

       As defendant contends, the Michigan Supreme Court held in Cunningham, 496 Mich. at
154, that the former version of MCL 769.1k(1)(b)(ii) only permitted the imposition of court costs
that were separately authorized by statute. At the time of defendant’s sentencing, the court costs
imposed by the trial court were not separately authorized by the statutes underlying defendant’s
convictions nor any other statute, as required under Cunningham, 496 Mich. at 158.


        However, after Cunningham was decided, the Legislature amended MCL
769.1k(1)(b)(iii) so that a trial court is authorized to impose “any cost reasonably related to the
actual costs incurred by the trial court without separately calculating those costs involved in the
particular case . . . .” MCL 769.1k(1)(b)(iii).4 Thus, MCL 769.1k(1)(b)(iii), as amended,


4
 The amendment was specifically described as “a curative measure to address the authority of
courts to impose costs under MCL 769.1k before Cunningham was issued. 2014 PA 352,
enacting § 2.” Konopka, 309 Mich. App. at 357.


                                                -5-
“provides for an award of certain costs that are not independently authorized by the statute for
the sentencing offense,” and, therefore, “independently authorizes the imposition of costs in
addition to those costs authorized by the statute for the sentencing offense.” Konopka, 309 Mich
App at 357-358.

        The amended version of the statute applies retroactively to all fines, costs, and
assessments imposed under MCL 769.1k before June 18, 2014, and after October 17, 2014, the
effective date of the amendment. Konopka, 309 Mich. App. at 357, citing 2014 PA 352.
Defendant was sentenced on January 27, 2009. Thus, the amended version of MCL 769.1k
applies in this case, and the trial court did not plainly err in ordering defendant to pay costs and
attorney fees. See id. Additionally, we addressed and rejected in Konopka, 309 Mich. App. at
370-376, the same ex post facto constitutional challenge that defendant raises with regard to the
retroactive effect of the amended version of MCL 769.1k.

         However, pursuant to the amended version of MCL 769.1k(1)(b)(iii), court costs must be
“reasonably related to the actual costs incurred by the trial court,” even though a court need not
separately calculate the costs involved in each case. Id. at 359, 355. At the sentencing hearing,
the trial court did not establish a factual basis for its imposition of $600 in court costs. Without a
factual basis for the costs imposed, we cannot determine whether the costs were reasonably
related to the actual costs incurred by the trial court, as required by MCL 769.1k(1)(b)(iii). Id. at
359-360. Further, in this case, defendant argues that the costs were excessive, thereby
challenging the reasonableness of the costs, like the defendant in Konopka. See id. at 360.
Accordingly, defendant should be given the opportunity to challenge the reasonableness of the
costs imposed. Id., citing People v Sanders, 296 Mich. App. 710, 715; 825 NW2d 87 (2012),
overruled in part by Cunningham, 496 Mich. 145.

        Thus, we remand this case “to the trial court for further proceedings to establish a factual
basis for the . . . costs imposed, under MCL 769.1k(1)(b)(iii), or to alter [the amount imposed], if
appropriate.” Id.

                                        IV. CONCLUSION

       Defendant has failed to demonstrate that defense counsel provided ineffective assistance.
Likewise, defendant has failed to establish that the trial court improperly imposed court costs.
However, remand is necessary so that the trial court may establish a factual basis for—or alter, if
appropriate—the court costs imposed under MCL 769.1k.

        Affirmed, but remanded for further proceedings consistent with this opinion. We do not
retain jurisdiction.

                                                              /s/ Mark J. Cavanagh
                                                              /s/ Michael J. Riordan
                                                              /s/ Michael F. Gadola




                                                 -6-